Citation Nr: 1447570	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  09-26 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO denied entitlement to service connection for bilateral hearing loss.

The Veteran testified before the Board at a November 2011 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder. 

In April 2012, the Board remanded this matter for further development.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following an October 2012 supplemental statement of the case, additional evidence has been associated with the claims file and the Veteran's paperless records in VBMS which are relevant to the claim of service connection for bilateral hearing loss.  This evidence includes a November 2011 opinion from M. Southard, M.A., as to the etiology of the Veteran's hearing loss and a letter and audiologic examination report from that audiologist dated in January 2014.

In August 2014, the Board sent the Veteran a letter asking whether he wanted to waive consideration of this evidence by the AOJ.  He subsequently responded that he wished to have his case remanded back to the AOJ for review of the additional evidence.  Hence, the issue on appeal must be remanded for issuance of the necessary supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

After conducting any additional indicated development, readjudicate the issue on appeal.  If the benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence (including the November 2011 opinion, January 2014 letter, and January 2014 audiologic examination report from M. Southard, M.A., as well as any additional relevant evidence received since the October 2012 supplemental statement of the case).  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



